FILED
                            NOT FOR PUBLICATION                              MAR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30100

               Plaintiff - Appellee,             D.C. No. 2:09-cr-06044-LRS

  v.
                                                 MEMORANDUM *
GUSTAVO VILLASENOR-BOTELLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                      Lonny R. Suko, Chief Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Gustavo Villasenor-Botello appeals from the 76-month sentence imposed

following his guilty-plea conviction for being an alien in the United States after

deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Villasenor-Botello contends that the sentence imposed was greater than

necessary to accomplish the statutory purposes of sentencing. The record reflects

that the district court carefully considered the 18 U.S.C. § 3553(a) sentencing

factors before concluding that the circumstances were insufficient to warrant a

sentence below the one imposed. Villasenor-Botello’s sentence in the middle of

the Guidelines range is substantively reasonable under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008) (en banc).

      Villasenor-Botello acknowledges that his contention that the district court

erroneously imposed a sentence above the statutory maximum is foreclosed, but

raises it to preserve the issue for potential future review. See United States v.

Bolanos-Hernandez, 492 F.3d 1140, 1148 (9th Cir. 2007).

      AFFIRMED.




                                           2                                        10-30100